DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 Response to Amendment
In response to the amendment received April 13, 2022:
Claims 27-28 have been added as per Applicant’s request.  Claims 2, 14, 16, and 24 have been canceled.  Claims 1, 3-13, 15, 17-23, and 25-28 are pending.
The previous claim objection has been withdrawn in light of the amendment.
The previous 112 rejections have been withdrawn in light of the amendment.
The previous prior art rejection has been withdrawn in light of the amendment.  Thus, the application is in condition for allowance.
Allowable Subject Matter
Claims 1, 3-13, 15, 17-23, and 25-28 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 23. 
	Claims 1 and 23 teaches the electrochemical fabric and a method of electrical energy generation using the electrochemical fabric comprising the elements therein. Notably, the electrochemical fabric requires an anode and a cathode, each separately being “comprised of two or more vertically stacked electrically conductive electrodes, each of the two or more vertically stacked electrically conductive electrodes electrically connected to one another,” wherein “the two or more electrically conductive electrodes… are each spaced apart from any adjoining electrode by a distance of between 0.2 mm and 10 mm,” and wherein “the two or more electrically conductive electrodes…have a solid circular shape.”  (Such an embodiment can be seen in fig. 1C.)  US 2011/0271424 (Revol Cavalier), previously relied upon, may teach of electrodes embedded within fabric with an oval shape (fig. 2); however, Revol Cavalier does not teach that each of the cathode and anode are comprised of two or more vertically stacked electrically conductive electrodes having a specified spacing.  Multiple batteries within a fabric is envisioned by Revol Cavalier (fig. 5); however, a structure regarding multiple electrodes within one single battery unit is not taught.  No motivation exists to modify Revol Cavalier in the claimed manner.  Thus, none of the prior art alone or in combination teaches, suggests, or renders obvious the claimed invention.  Since claims 3-13, 15, 17-22, and 25-28 are dependent upon either claim 1 or claim 23, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759